J-S25033-16; J-S25034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

WILLIAM JOHN LITTLE

                       Appellant                No. 1449 WDA 2015


         Appeal from the Judgment of Sentence August 14, 2015
            In the Court of Common Pleas of Fayette County
          Criminal Division at No(s): CP-26-CR-0001527-2014

COMMONWEALTH OF PENNSYLVANIA                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA
                       Appellee

                  v.

WILLIAM JOHN LITTLE

                       Appellant                No. 1451 WDA 2015


         Appeal from the Judgment of Sentence August 14, 2015
            In the Court of Common Pleas of Fayette County
          Criminal Division at No(s): CP-26-CR-0000547-2014


BEFORE: FORD ELLIOTT, P.J.E., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                       FILED APRIL 08, 2016

     Appellant William John Little appeals from the August 14, 2015

judgments of sentence entered at two docket numbers in the Fayette County

Court of Common Pleas. We quash this appeal.

     On September 20, 2014, Appellant pled guilty to charges filed at two

docket numbers. At docket CP-26-CR-0001527-2014, Appellant pled guilty
J-S25033-16; J-S25034-16



to criminal trespass – defiant trespasser,1 conspiracy – theft from a motor

vehicle,2 theft from a motor vehicle,3 receiving stolen property,4 and

possession of drug paraphernalia.5             At docket CP-26-CR-0000547-2014,

Appellant pled guilty to driving under the influence (“DUI”)       (highest rate,

first offense),6 unauthorized use of automobile,7 accidents involving damage

to attended vehicle or property,8 driving while operating privilege is

suspended or revoked,9 and additional summary traffic offenses.10

        On December 9, 2014, the trial court sentenced Appellant at both

dockets. At docket CP-26-CR-0001527-2014, Appellant received a sentence

of 12 months’ intermediate punishment, with 6 months to be served on

house arrest with electronic monitoring, on the theft from a motor vehicle

____________________________________________


1
    18 Pa.C.S. § 3503(b)(1)(iii).
2
    18 Pa.C.S. § 903(c).
3
    18 Pa.C.S. § 3934(a).
4
    18 Pa.C.S. § 3925(a).
5
    35 P.S. § 780-113(a)(32).
6
    75 Pa.C.S. § 3802(b).
7
    18 Pa.C.S. § 3928.
8
    75 Pa.C.S. § 3743(a).
9
    75 Pa.C.S. § 1543(a).
10
     75 Pa.C.S. §§ 3322, 3714(a), 3736(a), 3744(a).



                                           -2-
J-S25033-16; J-S25034-16



conviction.       At docket CP-26-CR-0000547-2014, Appellant received a

sentence of 6 months’ intermediate punishment, with 12 days to be served

on house arrest with electronic monitoring, on the DUI conviction and a

consecutive one-year term of probation for the unauthorized use of an

automobile conviction. The trial court ordered Appellant to pay all costs

associated with the intermediate punishment program.11

        On February 18, 2015, the trial court entered an order revoking

Appellant’s intermediate punishment because Appellant failed to make his

first installment payment for electronic monitoring.           The trial court re-

sentenced Appellant at both dockets.           At docket CP-26-CR-0001527-2014,

the     trial   court   sentenced    Appellant   to   6-12   months’   intermediate

punishment, with at least 6 months to be served at the Genesis House

treatment center, for the theft from a motor vehicle conviction. At docket

CP-26-CR-000547-2014, the trial court sentenced Appellant to 48 hours to 6

months’ imprisonment for the DUI conviction and one year of probation for

the unauthorized use of an automobile conviction.

        Appellant left Genesis House, without permission, shortly after his

admittance.        On August 14, 2015, the trial court revoked Appellant’s

sentence of intermediate punishment, revoked Appellant’s probation and

parole, and re-sentenced Appellant.


____________________________________________


11
     No further penalty was imposed for the remaining convictions.



                                           -3-
J-S25033-16; J-S25034-16



        At docket CP-26-CR-0001527-2014, the trial court sentenced Appellant

to 6 to 12 months’ imprisonment for the theft from a motor vehicle

conviction.12      At   CP-26-CR-0000547-2014,    the   trial   court   sentenced

Appellant to 48 hours to 6 months’ imprisonment for the DUI conviction and

a concurrent sentence of 1 to 2 years’ imprisonment for the unauthorized

use of an automobile conviction. He received credit for two days he spent in

prison in February.      The aggregate sentence imposed was 1.5 to 3 years’

imprisonment.

        On September 18, 2015, Appellant filed notices of appeal at both

docket numbers.13 Appellant and the trial court complied with Pennsylvania

Rule of Appellate Procedure 1925.

        We must first address the timeliness of this appeal.            Following

revocation of intermediate punishment, probation, or parole, the filing of a

post-sentence motion does not toll the time period for the filing of an appeal.

Pa.R.Crim.P. 708(E). This Court has explained:

           Rule 720 of the Pennsylvania Rules of Criminal Procedure
           in general governs the timing of post-sentence motion
           procedures and appeals. See Pa.R.Crim.P. 720. The
           disposition of a motion to modify a sentence imposed after
           a revocation hearing, however, is governed by Rule 708
           (Violation of Probation, Intermediate Punishment, or
____________________________________________


12
   The trial court imposed this sentence consecutive to the sentence imposed
at docket CP-26-CR-0000547-2014.
13
     This Court has consolidated the cases on appeal.




                                           -4-
J-S25033-16; J-S25034-16


          Parole: Hearing and Disposition). See Pa.R.Crim.P. 720
          Comment. Rule 708(E) states: “A motion to modify a
          sentence imposed after a revocation shall be filed within
          10 days of the date of imposition. The filing of a motion to
          modify sentence will not toll the 30–day appeal period.”
          Pa.R.Crim.P. 708(E) (emphasis added). Rule 708 makes
          clear Rule 720 does not apply to revocation cases. Id.
          Comment. See also Commonwealth v. Parlante, 823
          A.2d 927, 929 (Pa.Super.2003) (internal citation omitted)
          (stating: “An appellant whose revocation of probation
          sentence has been imposed after a revocation proceeding
          has 30 days to appeal her sentence from the day her
          sentence is [imposed], regardless of whether . . . she files
          a post-sentence motion. Therefore, if an appellant chooses
          to file a motion to modify her revocation sentence, she
          does not receive an additional 30 days to file an appeal
          from the date her motion is denied”).

Commonwealth v. Burks, 102 A.3d 497, 500 (Pa.Super.2014) (emphasis

deleted).14

       The trial court sentenced Appellant on August 14, 2015. Appellant did

not file his notice of appeal until September 18, 2015, more than thirty days

after the entry of the judgment of sentence.15 Accordingly, Appellant did not

timely appeal the judgment of sentence.

       Appeal quashed.
____________________________________________


14
  This Court can raise an issue regarding the timeliness of an appeal sua
sponte. Burks, 102 A.3d at 500.
15
    Thirty days from the August 14, 2015 judgment of sentence was Sunday,
September 13, 2015. Appellant had until Monday, September 14, 2015 to
file a timely notice of appeal. See Pa.R.A.P. 903(a) (notice of appeal “shall
be filed within 30 days after the entry of the order from which the appeal is
taken”); 1 Pa.C.S.A. § 1908 (excluding weekends and holidays from the
computation of time when the last day of the time period falls on a weekend
or holiday).



                                           -5-
J-S25033-16; J-S25034-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/2016




                           -6-